 



Exhibit 10.3
AMENDMENT NUMBER NINE
to the
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT,
dated as of November 25, 2003
among
OPTION ONE OWNER TRUST 2001-2,
OPTION ONE LOAN WAREHOUSE CORPORATION
and
BANK OF AMERICA, N.A.
          This AMENDMENT NUMBER NINE (this “Amendment”) is made and is effective
as of this 29th day of June, 2007 (the “Effective Date”), among Option One Owner
Trust 2001-2 (the “Issuer”), Option One Loan Warehouse LLC, as
successor-by-conversion to Option One Loan Warehouse Corporation (the
“Depositor”) and Bank of America, N.A. (the “Purchaser”) to the Amended and
Restated Note Purchase Agreement, dated as of November 25, 2003, as amended (the
“Note Purchase Agreement”), among the Issuer, the Depositor and the Purchaser.
RECITALS
          WHEREAS, the Issuer has requested that the Purchaser agree to amend
the Note Purchase Agreement to temporarily increase the Maximum Note Principal
Balance from $2,002,000,000 to $2,252,000,000, subject to certain terms and
conditions and the Purchaser has agreed to make such amendments, subject to the
terms and conditions of this Amendment.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Any capitalized terms used but not otherwise
defined herein shall have the respective meanings set forth in the Note Purchase
Agreement.
          SECTION 2. Amendments. As of the Effective Date, the Note Purchase
Agreement shall be amended as follows:
(a)Section 1.01 (Certain Defined Terms) shall be amended by adding the
definition of “Cerberus Closing” in the proper alphabetical order.
     ““Cerberus Closing” means, the closing of the Stock Purchase Agreement,
dated as of April 19, 2007, between OOMC Acquisition Corp., Block Financial
Corporation and H&R Block, Inc.”
(b)Section 1.01 (Certain Defined Terms) shall be amended by adding the
definition of “Threshold Amount” in the proper alphabetical order.

1



--------------------------------------------------------------------------------



 



     “Threshold Amount” means up to $250,000,000 of the Maximum Note Principal
Balance in excess of 2,002,000,000.
(c)Section 1.01 (Certain Defined Terms) shall be amended by adding the
definition of “Threshold Trigger” in the proper alphabetical order.
     ““Threshold Trigger” means that on any date of determination, Depositor has
utilized and entered into transactions under residential mortgage loan
warehouse, repurchase or other similar facilities in an aggregate amount equal
to or in excess of $7,750,000,000.”
(d) Section 1.01 (Certain Defined Terms) shall be amended by deleting the
definition of “Maximum Note Principal Balance” in its entirety and replacing it
with the following:
          “Maximum Note Principal Balance” means, (A) $2,002,000,000 or (B) from
the June 29, 2007 until the earlier of (i) October 31, 2007 or (ii) the Cerberus
Closing, $2,252,000,000, less any reductions pursuant to Section 2.06 of the
Sale and Servicing Agreement; provided, however, that the Threshold Amount may
only be used to the extent the Threshold Trigger is in effect at all times.
After the earlier of (i) October 31, 2007 or (ii) the Cerberus Closing, the
Maximum Note Principal Balance shall automatically be reduced to $2,002,000,000.
          SECTION 3. Representations. To induce the Purchaser to execute and
deliver this Amendment, each of the Issuer and the Depositor hereby represents
to the Purchaser that as of the date hereof, after giving effect to this
Amendment, (a) all of its respective representations and warranties in the Note
Purchase Agreement and the other Basic Documents are true and correct, and
(b) it is otherwise in full compliance with all of the terms and conditions of
the Note Purchase Agreement.
          SECTION 4. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed by the Purchaser all of the
reasonable out-of-pocket costs and expenses incurred in connection with the
transactions contemplated hereby and in the other Basic Documents including,
without limitation, (i) all reasonable fees, disbursements and expenses of
counsel to the Purchaser, (ii) all reasonable fees and expenses of the Indenture
Trustee and Owner Trustee and their counsel and (iii) all reasonable fees and
expenses of the Custodian and its counsel.
          SECTION 5. Limited Effect. Except as expressly amended and modified by
this Amendment, the Note Purchase Agreement shall continue in full force and
effect in accordance with its terms. Reference to this Amendment need not be
made in the Note Purchase Agreement or any other instrument or document executed
in connection therewith, or in any certificate, letter or communication issued
or made pursuant to, or with respect to, the Note Purchase Agreement, any
reference in any of such items to the Note Purchase Agreement being sufficient
to refer to the Note Purchase Agreement as amended hereby.
          SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE

2



--------------------------------------------------------------------------------



 



STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN
SUCH STATE.
          SECTION 7. Counterparts. This Amendment may be executed by each of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be an original and all of which taken together shall constitute
one and the same instrument.
          SECTION 8. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2001-2 in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related document.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the day and
year first above written.

                  OPTION ONE OWNER TRUST 2001-2
 
                By: Wilmington Trust Company, not in its     individual capacity
but solely as owner trustee
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                OPTION ONE LOAN WAREHOUSE LLC
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                BANK OF AMERICA, N.A.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

[Signature Page to Amendment Nine to the Amended and Restated Note Purchase
Agreement]

 